—In an action, inter alia, to declare the invalidity of the transfer of title to certain condominium units by the defendant Stewart Place Acquisition Corp., Inc., to the defendant Stewart Place, L. L. C., the plaintiff appeals from so much of an order of the Supreme Court, Westchester County (DiBlasi, J.), entered June 26, 1998, as denied its motion for partial summary judgment against the defendant Stewart Place, L. L. C., on the first cause of action, and granted the cross motion of the defendant Stewart Place, L. L. C., for summary judgment dismissing the first cause of action insofar as asserted against it.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
When the defendant Stewart Place Acquisition Corp., Inc. (hereinafter SPAC), became the successor in interest to the original sponsor, it became burdened by the same obligations and was entitled to the same privileges as the sponsor, including an exemption from the obligation to provide the plaintiff Board of Managers of the Stewart Place Condominium, Inc. (hereinafter the Board), with a right of first refusal when SPAC sold the subject properties to the defendant Stewart Place, L. L. C. (hereinafter SPL.L.C.). Therefore, the Board was not entitled to summary judgment on its first cause of action, and *360SPL.L.C. was entitled to summary judgment dismissing that cause of action insofar as asserted against it.
In light of the foregoing, we need not reach the Board’s remaining contention. Bracken, J. P., O’Brien, Santucci and Goldstein, JJ., concur.